DETAILED ACTION
Status of the Application
Claims 1-18 are currently pending in the instant application.  Claims 1 and 18 are currently amended.  Claims 7-12 have been withdrawn.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese application CN 201611046871.2 (thereinafter “the application”) filed on November 23, 2016 and that the Applicant requests the USPTO retrieve the certified copy of the application via the WIPO DAS exchange.

Claim Objections
The objection to claim 18 is withdrawn in response to the Amendments filed on September 30, 2021.


Claim Rejections - 35 USC § 112
The rejection of claims 1-6 and 13-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on September 30, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “is connected to an oxygen ion in an oxygen tetrahedron of the ABOxHy to form a OH bond”.
Claim 1 is confusing in light of claim 6 that recites multiple compounds with a valence state of +1, but only recites one compound wherein H is connected to an oxygen ion of the ABOxHy to form a OH bond (SrCoO2.5H).  
Claim 13 is confusing in light of claim 18 that recites multiple compounds with a valence state of +1, but only recites one compound wherein H is connected to an oxygen ion of the ABOxHy to form a OH bond (SrCoO2.5
Claims 6 and 18 both recite “hydrogen-containing transition metal oxide of claim 4, having a structural formula of SrCoO2.8H0.82, SrCoO2.5H, SrCoO3H1.95, or SrCoO2.5H2.38”.  The instant specification only teaches SrCoO2.5H as a hydrogen-containing transition metal oxide, having a structural formula of ABOxHy, wherein A is one or more of alkaline earth metal elements and rare-earth metal elements, B is one or more of transition metal elements, x is a numeric value in a range of 1 to 3, and y is a numeric value larger than 0 and smaller than or equal to 2.5, wherein H in the ABOxHy has a valence state of +1 and is connected to an oxygen ion in an oxygen tetrahedron of the ABOxHy to form a OH bond.  Appropriate correction is requested.  
MPEP 2173.06 states: [W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134　USPQ 292 (CCPA 1962), a rejection under 35　U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  Because of the confusion with regards to claims 1 and 13, a prior art rejection of the instant claims will not be made.  

Response to Arguments
Because of the confusion concerning the instant claims, the Examiner is reserving the right to respond to the Applicant’s arguments/Remarks until a future office action when additional clarity to the instant claims has been provided.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.